     Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 1 of 21 Page ID #:8558



1                         DECLARATION OF ALEXANDER C.K. WYMAN

2            I, Alexander C.K. Wyman, declare as follows:

3            1.   I am an Assistant United States Attorney (“AUSA”) in the

4     United States Attorney’s Office for the Central District of

5     California.    Together with AUSA Brett A. Sagel, I represent the

6     government in United States v. Michael John Avenatti, SA CR 19-061-

7     JVS.    I have knowledge of the facts set forth herein and could and

8     would testify to those facts fully and truthfully if called and sworn

9     as a witness.

10           2.   Attached hereto as Exhibit 1 is a true and correct copy of
11    a set of draft summary charts prepared by the government’s financial

12    analyst, John Drum, which was produced to defendant in May 2020 and

13    attached to the government’s opposition to defendant’s motion to

14    exclude Mr. Drum (CR 299, Exhibit 1).         It is being reattached to this

15    filing for the Court’s convenience in reviewing the instant motion.

16           3.   Attached hereto as Exhibit 2 is a true and correct copy of
17    a bank statement for defendant’s bank account ending in 0661 in the

18    name of Avenatti & Associates, dated January 30, 2015, obtained by

19    the government in its investigation of defendant.           The statement has

20    been highlighted to illustrate the relevant transactions.

21           4.   Attached hereto as Exhibit 3 is a true and correct copy of
22    a signed contract between defendant and Villas and Apartments Abroad

23    LLC, dated January 20, 2015, and transmitted by facsimile on January

24    27, 2015, which the government obtained during its investigation of

25    defendant.

26           5.   Attached hereto as Exhibit 4 is a true and correct copy of
27    a set of two bank statements for defendant’s bank account ending in
28    0661 in the name of Avenatti & Associates, dated January 31, 2017,
     Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 2 of 21 Page ID #:8559



1     and February 28, 2017, obtained by the government in its

2     investigation of defendant.       The statements have been highlighted to

3     illustrate the relevant transactions.

4           6.    Attached hereto as Exhibit 5 is a true and correct copy of
5     a bank statement for defendant’s bank account ending in 0661 in the

6     name of Avenatti & Associates, dated April 30, 2018, obtained by the

7     government in its investigation of defendant.           The statement has been

8     highlighted to illustrate the relevant transactions.

9           7.    Attached hereto as Exhibit 6 is a true and correct copy of
10    a set of two bank statements for defendant’s bank account ending in

11    0661 in the name of Avenatti & Associates, dated May 31, 2017, and

12    June 30, 2017, obtained by the government in its investigation of

13    defendant.    The statements have been highlighted to illustrate the

14    relevant transactions.

15          8.    Attached hereto as Exhibit 7 is a true and correct copy of
16    an agreement between HTP Motorsport GmbH and defendant’s car-racing

17    company, GB Autosport, LLC, that appears to have been signed by

18    defendant on June 12, 2016.       The government obtained this document

19    during its investigation of defendant.

20          9.    Attached hereto as Exhibit 8 is a true and correct copy of
21    an email AUSA Sagel and I received from defense counsel, H. Dean

22    Steward, on May 28, 2021, as well as my response and Mr. Steward’s

23    reply.     I received no further response to my email from Mr. Steward

24    beyond this email exchange.

25    //

26    //

27    //

28    //

                                               2
     Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 3 of 21 Page ID #:8560



1           I declare under penalty of perjury under the laws of the United

2     States of America that the foregoing is true and correct and that

3     this declaration is executed at Los Angeles, California, on June 14,

4     2021.

5                                                        /s/
                                                   ALEXANDER C.K. WYMAN
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 4 of 21 Page ID #:8561




             EXHIBIT 1
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 5 of 21 Page ID #:8562




             EXHIBIT 2
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 6 of 21 Page ID #:8563




             EXHIBIT 3
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 7 of 21 Page ID #:8564




             EXHIBIT 4
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 8 of 21 Page ID #:8565




             EXHIBIT 5
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 9 of 21 Page ID #:8566




             EXHIBIT 6
        (Filed Under Seal)
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 10 of 21 Page ID #:8567




                        EXHIBIT 7
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 11 of 21 Page ID #:8568




                                   Exhibit 7
                                     141
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 12 of 21 Page ID #:8569




                                   Exhibit 7
                                     142
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 13 of 21 Page ID #:8570




                                   Exhibit 7
                                     143
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 14 of 21 Page ID #:8571




                                   Exhibit 7
                                     144
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 15 of 21 Page ID #:8572




                                   Exhibit 7
                                     145
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 16 of 21 Page ID #:8573




                                   Exhibit 7
                                     146
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 17 of 21 Page ID #:8574




                                   Exhibit 7
                                     147
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 18 of 21 Page ID #:8575




                                   Exhibit 7
                                     148
Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 19 of 21 Page ID #:8576




                        EXHIBIT 8
    Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 20 of 21 Page ID #:8577


Wyman, Alex (USACAC)

From:                             Dean Steward <deansteward7777@gmail.com>
Sent:                             Saturday, May 29, 2021 2:18 PM
To:                               Wyman, Alex (USACAC)
Subject:                          Re: gentlemen
Attachments:                      ~WRD000.jpg



Thanks

On Sat, May 29, 2021, 1:31 PM Wyman, Alex (USACAC) <Alex.Wyman@usdoj.gov> wrote:

Dean,



We intend to introduce a limited amount of evidence related to some of the items below, as they are relevant to
proving your client’s financial motive for the fraud and (in some cases) how your client used the victims’ funds. The
evidence of this nature will all be related either to the clients in the charged counts or to the time period in which he is
alleged to have stolen their money.



Thanks,

Alex



From: Dean Steward <deansteward7777@gmail.com>
Sent: Friday, May 28, 2021 12:47 PM
To: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Wyman, Alex (USACAC) <AWyman@usa.doj.gov>
Subject: gentlemen




In your case in chief, are you planning on introducing "life
style" evidence, i.e.



the jet

cars

                                                             1
                                                       Exhibit 8
                                                         149
     Case 8:19-cr-00061-JVS Document 498-1 Filed 06/14/21 Page 21 of 21 Page ID #:8578

racing

apartment

travel



and the like?



Thanks,



Dean


--




                  949-481-4900 www.deansteward.com




                                              2
                                         Exhibit 8
                                           150
